Citation Nr: 0706594	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 1, 2000, 
for the grant of a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi and a March 2003 rating decision from 
the VA RO in New Orleans, Louisiana.  Two hearings before the 
Board were cancelled by the veteran.  In October 2006, the 
veteran requested that the Board proceed with the 
adjudication of this case without a hearing. 


FINDINGS OF FACT

1.  The veteran's original claim for TDIU was received by VA 
on April 27, 1999.  The RO denied the claim for TDIU in an 
October 1999 rating decision.  The veteran filed a notice of 
disagreement (NOD) and the RO issued a statement of the case 
(SOC) in February 2000.  

2.  The veteran submitted a substantive appeal in June 2000 
wherein he requested a hearing and submitted additional 
evidence in July, August, and September 2000.  

3.  The RO issued a supplemental statement of the case in 
October 2000.  The RO tried to schedule the veteran for 
hearings in June 2001 and January 2002.  Before each hearing, 
the veteran contacted VA and asked to have it cancelled.  The 
appeal was not sent to the Board.  

5.  The veteran submitted a second claim for TDIU on June 24, 
2002.  The RO granted TDIU in a March 2003 decision and 
assigned an effective date of July 1, 2000, the date the 
veteran's temporary 100 percent evaluation for his knee 
disabilities ended.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2000, 
for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for an award of compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOGCPREC 12-98.  

The veteran's NOD and substantive appeal from the October 
1999 denial of TDIU were timely.  The RO did not submit the 
veteran's perfected appeal to the Board.  Instead, upon 
receipt of the veteran's second claim for TDIU in June 2002, 
the RO issued a new rating decision.  Therefore, the date of 
claim for the issue now before the Board is April 27, 1999, 
the date of the veteran's original claim for TDIU.  

The veteran has two service-connected disabilities, status 
post operative total right knee replacement, evaluated as 60 
percent disabling; and degenerative arthritis of the left 
knee, status post three arthroscopic procedures, status post 
proximal tibial osteotomy and knee replacement, also 
evaluated as 60 percent disabling.  

The Board finds that entitlement to TDIU was not factually 
ascertainable prior to the veteran's September 2002 VA 
examination.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Therefore, the veteran is not entitled to an 
effective date of April 27, 1999, the date of his original 
claim.  Specifically, prior to the September 2002 VA 
examination, wherein the physician stated that the veteran 
was unemployable solely as a result of his two service-
connected disabilities, there was no evidence of record 
showing that the veteran was unemployable due to his service-
connected disabilities, standing alone.  The RO assigned the 
effective date of July 1, 2000, because that was the date his 
surgery-related temporary total disability rating expired.  

The veteran had a temporary 100 percent disability evaluation 
from July 1, 1999 to July 1, 2000 following surgeries.  After 
the period for the temporary total evaluation ended on July 
1, 2000, the veteran's bilateral knee disability evaluations 
were increased from 30 percent each to 60 percent each, 
providing him with a combined disability evaluation of 80 
percent.  Prior to the March 2003 rating decision which 
increased the veteran's knee disabilities to 60 percent each, 
rather than 30 percent each, he did not meet the statutory 
requirements for TDIU, as discussed below.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).  

Prior to the receipt of a temporary total evaluation on July 
1, 1999, the veteran did not meet the percentage standards of 
38 C.F.R. § 4.16(a) and there was no evidence that he was 
unemployable solely due to his service-connected 
disabilities.  In fact, there was evidence that the veteran 
could not work due to his non-service-connected disabilities, 
which include heart disease, diabetes mellitus with 
ketoacidosis, asthma, and residuals of a stroke.  

Simply stated, prior to the VA examination at issue, the 
Board finds that there was evidence against the veteran's 
claim for TDIU. 

Prior to the September 2002 VA examination, the RO had denied 
his claim because there was no medical evidence of record to 
show that his service-connected knee disabilities, rather 
than his numerous non-service-connected disabilities, were 
the causes of his unemployability.  It is important for the 
veteran to understand that in determining whether the veteran 
is entitled to a total disability rating based on individual 
unemployability, neither his non-service-connected 
disabilities nor his age may be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Even at this time, the Board 
finds it is difficult to clearly state that the veteran can 
not work solely due to his service connected disorders.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an earlier effective date for the award 
of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Duty to Notify and the Duty to Assist

Review of the claims folder does not reveal compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  However, the RO sent 
the veteran VCAA notice letters in July 2001 and September 
2004 pertaining to his claims for service connection.  Given 
the totality of the record and the fact that the veteran has 
submitted a great deal of evidence in support of his claim, 
the Board finds that a remand for issuance of a proper VCAA 
notice letter would be unnecessary.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that an 
effective date would be assigned if his claim was granted.  
However, the veteran has already been granted entitlement to 
TDIU.  Once a decision awarding a benefit has been made, 
"section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

The criteria for an effective date earlier than July 1, 2000, 
for the grant of TDIU have not been met.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


